Case 18-70395-lrc   Doc 148   Filed 10/04/19 Entered 10/04/19 11:35:47    Desc Main
                              Document      Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: October 4, 2019

                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:              :            CASE NUMBER
                               :
HENRY C. HARDIN, III           :            18-70395-LRC
                               :
      Debtor.                  :
_____________________________  :
                               :
ZURICH AMERICAN INSURANCE CO., :
AMERICAN ZURICH INSURANCE CO., :
THE ZURICH SERVICES CORP.,     :
                               :
      Movants,                 :
                               :
      v.                       :
                               :
HENRY C. HARDIN, III,          :            IN PROCEEDINGS UNDER
                               :            CHAPTER 7 OF THE
      Respondent.              :            BANKRUPTCY CODE


                                     ORDER

      Before the Court is the Motion to Strike Linda Hardin’s Errata Sheet (the
Case 18-70395-lrc    Doc 148    Filed 10/04/19 Entered 10/04/19 11:35:47       Desc Main
                                Document      Page 2 of 6




“Motion”) (Doc. 139) filed by Zurich American Insurance Company, American Zurich

Insurance Company, and The Zurich Services Corporation (“Zurich”). The Motion is

opposed by Henry C. Hardin, III (“Debtor”) and Linda Hardin (“Hardin”).               This

discovery dispute arises in connection with Zurich’s pending motion to dismiss Debtor’s

Chapter 7 bankruptcy case pursuant to § 707(a) of the Bankruptcy Code (the “Motion to

Dismiss”).

      In preparation for an evidentiary hearing on the Motion to Dismiss scheduled for

July 16, 2019, Zurich took Hardin’s deposition on May 30, 2019 (“the First Deposition”).

Zurich’s counsel questioned Hardin for seven hours regarding topics including her

sources of income going back to the 1980s and her knowledge of her husband’s business

and financial affairs. Hardin received a copy of the transcript from the First Deposition

on June 10, 2019. Hardin prepared an errata sheet, dated July 10, 2019, listing thirty-nine

changes to her deposition transcript (the “Errata Sheet”). Some of the changes corrected

typographical errors, such as the use of the word “form” rather than from, some of the

changes supplemented or clarified Hardin’s response, and others corrected answers that

Hardin later realized, after consulting her tax returns, had been given in error. Hardin

provided the Errata Sheet to her counsel on July 9, 2019, and Hardin’s counsel provided

the Errata Sheet to the court reporter employed by Zurich’s counsel on July 10, 2019,

within the thirty-day timeframe allowed by Rule 30 of the Federal Rules of Civil

                                            2
Case 18-70395-lrc     Doc 148   Filed 10/04/19 Entered 10/04/19 11:35:47       Desc Main
                                Document      Page 3 of 6




Procedure, made applicable to this contested matter by Rule 9014 and Rule 7030 of the

Federal Rules of Bankruptcy Procedure.      Apparently, Zurich’s court reporter failed to

transmit the Errata Sheet, and Zurich’s counsel saw the document for the first time on the

eve of the hearing.

       At the hearing on July 16, 2019, Zurich’s counsel made an oral motion to strike the

Errata Sheet. The Court continued the hearing on the Motion to Dismiss to allow Zurich

to reopen Hardin’s deposition to question her about the changes made in the Errata Sheet

and multiple years of tax returns that Debtor had marked as trial exhibits and had not

previously been produced in discovery. Counsel for Zurich re-deposed Hardin on August

6, 2019. On August 13, 2019, Zurich filed the Motion, asserting in its brief in support

that the Court should strike the Errata Sheet because the “Eleventh Circuit does not

permit use of an errata to make substantive, contradictory changes to deposition

testimony.”

       The Court agrees with Hardin that, contrary to Zurich’s position, the Eleventh

Circuit Court of Appeals “has not had occasion to squarely address” the question of

“whether a deponent may make material, some contradictory, changes to his deposition

transcript.” See DS Waters of Am., Inc. v. Fontis Water, Inc., 2011 WL 13122270, at *2

(N.D. Ga. Dec. 14, 2011). The three Eleventh Circuit cases cited by Zurich on this

point—Norelus v. Denny’s, Inc., 628 F.3d 1270, 1292 (11th Cir. 2010) (affirming the

                                            3
Case 18-70395-lrc    Doc 148     Filed 10/04/19 Entered 10/04/19 11:35:47        Desc Main
                                 Document      Page 4 of 6




court’s use of its discretion to refuse to consider an errata sheet), Jacobs v. Chadbourne,

733 F. App’s 483, 486 (11th Cir. 2018) (stating in dicta that “even if the district court had

disregarded those changes, it would not have been error for it to do so”), and Reynolds v.

Int’l Bus. Machines Corp., 320 F. Supp.2d 1290, 1301 (M.D. Fla. 2004), aff’d 125 F.

App’x 982 (11th Cir. 2004) (affirming without opinion the trial court’s decision to

disregard errata sheet changes)—do not stand for the proposition that a trial court lacks

the discretion to allow substantive changes to a deposition transcript via an errata sheet.

A case cited by Hardin persuades the Court that it does have the discretion to allow

material changes, especially where, as here, the matter will be decided at trial and Zurich

will be given every opportunity to question Hardin as to the changes she made and the

evidence she relied upon to do so. Mason v. United Parcel Serv. Co. Inc, 674 F. App'x

943, 953 (11th Cir. 2017) (affirming “the district court’s denial of [a] motion to strike the

deposition errata sheets because its conclusion was not an abuse of discretion” and noting

that the changes were consistent with other evidence and that the “district court explicitly

stated that it did not use the changed answers in making its summary judgment

determination”); see also Lee–Bolton v. Koppers Inc., 2015 WL 11111046, at *2 (N.D.

Fla. June 15, 2015) (adopting the broad approach to Rue 30(e) because (1) the plain

language of Rule 30(e) contemplates changes in substance of deposition testimony; (2)

allowing clarification of testimony and correction of errors “‘furthers the purpose of the

                                             4
Case 18-70395-lrc    Doc 148     Filed 10/04/19 Entered 10/04/19 11:35:47        Desc Main
                                 Document      Page 5 of 6




discovery process-to allow the parties to elicit the true facts of a case before trial’”; and

(3) “safeguards are available to prevent against possible abuse or prejudice stemming

from Rule 30(e) modifications,” such as “reading the original answers—which remain a

part of the record—at trial and reopening the deposition to confront the changes”).

       In short, the Court concludes, as Hardin urges, that “this Court has full discretion

over whether to disregard the Errata Sheet or whether to allow any discrepancies to be

addressed through impeachment at trial.”           Having considered the changes, the

circumstances for the changes, and the procedural posture of this case, which has and will

allow for the amelioration of any prejudice to Zurich, the Court will exercise its discretion

to deny the Motion on the condition described below.

       For the reasons stated above,

       IT IS ORDERED that the Motion to Strike Linda Hardin’s Errata Sheet (Doc. 139)

is DENIED;

       IT IS FURTHER ORDERED that, at trial, Zurich will be permitted to question

Hardin about the original answers given during the First Deposition and her reasons for

the changes made on the Errata Sheet.

                                 END OF DOCUMENT




                                             5
Case 18-70395-lrc      Doc 148   Filed 10/04/19 Entered 10/04/19 11:35:47    Desc Main
                                 Document      Page 6 of 6


Distribution List                              Heather Allyn DeGrave
                                               Walters Levine & Lozano
Elizabeth Campbell                             Suite 720
Locke Lord LLP                                 601 Bayshore Blvd.
Terminus 200, Suite 1200                       Tampa, FL 33606
3333 Piedmont Road, NE
Atlanta, GA 30305                              Benjamin S. Klehr
                                               Small Herrin, LLP
Steven T. Whitmer                              Building Two, Suite 200
Locke Lord LLP                                 2727 Paces Ferry Road
111 South Wacker Drive                         Atlanta, GA 30339
Chicago, IL 60606
                                               Deborah Shelles Cameron
Julie L. Young                                 Mozley, Finlayson & Loggins LLP
Locke Lord LLP                                 Suite 1500
111 South Wacker Drive                         1050 Crown Pointe Parkway
Chicago, IL 60606                              Atlanta, GA 30338

Leon S. Jones                                  Evan Yablonsky
Jones & Walden, LLC                            Bressler Amery & Ross, P.C.
21 Eighth Street, NE                           325 Columbia Turnpike
Atlanta, GA 30309                              Florham Park, NJ 07932

Leslie M. Pineyro
Jones and Walden, LLC
21 Eighth Street, NE
Atlanta, GA 30309

Henry C. Hardin, III
3245 Town Manor Circle
Dacula, GA 30019

Cathy L. Scarver
P. O. Box 672587
Marietta, GA 30006

William Russell Patterson, Jr.
Ragsdale Beals Seigler Patterson & Gray
2400 International Tower
229 Peachtree Street NE
Atlanta, GA 30303-1629
